
	
		I
		112th CONGRESS
		1st Session
		H. R. 633
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To rescind unused earmarks.
	
	
		1.Short titleThis Act may be cited as the
			 Orphan Earmarks Act of
			 2011.
		2.Unused
			 earmarks
			(a)DefinitionIn this section, the term
			 earmark means the following:
				(1)A
			 congressionally directed spending item, as defined in Rule XLIV of the Standing
			 Rules of the Senate.
				(2)A
			 congressional earmark, as defined for purposes of rule XXI of the Rules of the
			 House of Representatives.
				(b)RescissionAny earmark of funds provided for any
			 Federal agency with more than 90 percent of the appropriated amount remaining
			 available for obligation at the end of the 9th fiscal year following the fiscal
			 year in which the earmark was made available is rescinded effective at the end
			 of that 9th fiscal year, except that the agency head may delay any such
			 rescission if the agency head determines that an additional obligation of the
			 earmark is likely to occur during the following 12-month period.
			(c)Identification
			 and report
				(1)Agency
			 identificationEach Federal agency shall identify and report
			 every project that is an earmark with an unobligated balance at the end of each
			 fiscal year to the Director of the Office of Management and Budget.
				(2)Annual
			 reportThe Director of the
			 Office of Management and Budget shall submit to Congress and publically post on
			 the Web site of the Office of Management and Budget an annual report that
			 includes—
					(A)a listing and
			 accounting for earmarks with unobligated balances summarized by agency
			 including the amount of the original earmark, amount of the unobligated
			 balance, and the year when the funding expires, if applicable;
					(B)the number of
			 rescissions resulting from this section and the annual savings resulting from
			 this section for the previous fiscal year; and
					(C)a listing and
			 accounting for earmarks provided for Federal agencies scheduled to be rescinded
			 at the end of the current fiscal year.
					
